ORDER

Charles L. Turner was admitted as a member of the Kentucky Bar Association by order of this Court entered September 1, 1972.
On April 4, 1995, Turner was indicted in United States Federal District Court for the Western District of Kentucky for two counts of aiding and assisting Jackie L. Alvey in the preparation and presentation of false and fraudulent income tax returns, a felony offense in violation of 26 U.S.C. § 7206(2); and one count of conspiracy, a felony offense in violation of 18 U.S.C. § 371. On April 2, 1996, Turner pled guilty to the above offenses.
Pursuant to SCR 3.166, Turner was automatically suspended from the practice of law in the Commonwealth of Kentucky on the day following his plea of guilty. Therefore, as of April 3, 1996, Charles L. Turner was suspended from the practice of law in Kentucky, which suspension shall remain in effect until dissolved or superseded by an order from this Court.
As required by SCR 3.166, Turner shall notify all clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. Turner shall make arrangements to return all active files to his clients or new counsel and shall return all unearned attorney fees and client property to his clients and shall advise the Director of such arrangements.
Disciplinary proceedings against Turner shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless Turner resigns under terms of disbarment.
Wherefore, Charles L. Turner having been automatically suspended from the practice of law in the Commonwealth of Kentucky incident to his plea of guilty to felony offenses, the request of the Kentucky Bar Association for entry of an order memorializing such suspension for the purpose of notice to members of the legal profession and the public is granted.
All concur.
KING, J., not sitting.
Entered May 23,1996.
/s/ Robert F. Stephens Chief Justice